Citation Nr: 1434395	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-05 692 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005 and from October 2007 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his asthma is etiologically related to his period of active service.


CONCLUSION OF LAW

The Veteran's asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran seeks service connection for asthma, which he attributes to exposure to dust, jet fumes, and the burning of toxic waste in service.  Specifically, he claims that he had an upper respiratory condition in service and has had breathing problems since then.  Service treatment records from December 2007 confirm a diagnosis of an acute upper respiratory infection.  His service treatment records do not show any further complaints of upper respiratory or breathing problems.  On an August 2008 post-deployment health assessment, the Veteran did not complain of breathing or upper respiratory problems, but did report that he was exposed to sand/dust, exhaust, fuel and burning trash and had concerns about the effects on his health.   

In November 2009, the Veteran was seen by Dr. J.B., where he complained of sensitivity to dust since service.  The clinical impression was seasonal allergies. 

The claims file also contains an October 2010 buddy statement from J.L., who stated that the Veteran has had sneezing, coughing, and wheezing since serving in Iraq. 

The Veteran was afforded a VA examination in October 2010, where he complained of chest congestion, wheezing, shortness of breath and occasional cough since service.  On physical examination, the examiner noted that the Veteran's lungs had expiratory wheeze on the right side.  His left lung was clear, and his heart had a regular rate and rhythm without murmurs.  The impression was asthma.  The examiner did not provide an opinion as to etiology.  

In May 2011, the same examiner reviewed the claims folder, referred to the Veteran's reports of exposure to sand, dust, exhaust fumes and pesticide treated uniforms, and provided the opinion that the Veteran's asthma is "at least likely as not secondary to Southwest Asia exposure." 

The Veteran underwent another VA examination in November 2012, where he reported wheezing, shortness of breath, and sneezing.  The VA examiner found no evidence of asthma or any other upper respiratory conditions.  Chest x-rays and pulmonary function tests were normal.  The VA examiner also stated that the in-service upper respiratory infection was an acute illness that resolved and did not require further treatment.  Following service, the examiner noted that the Veteran was seen by a medical provider in 2008, however, did not seek treatment for an upper respiratory condition since then.  Because the Veteran did not require or seek treatment for his symptoms, the VA examiner opined that it is less likely than not that he has asthma.  

A March 2013 private treatment record shows complaints of cough, wheezing, congestion, fever and chills.  The diagnosis was exacerbation of asthma. 

Based on a review of the record, the Board finds that the evidence is at least in equipoise and service connection is warranted.  The medical evidence establishes a current disability.  Although a November 2012 VA examination did not diagnose asthma, a March 2013 private treatment record and an October 2010 VA examination report both included diagnoses of asthma.  Service treatment records do not include findings of asthma, but do note the Veteran's exposure to sand, dust, exhaust fumes and fires.  He has credibly asserted that his breathing problems started after his last deployment.  Furthermore, a statement from J.L. indicates that he has had breathing and upper respiratory problems since service.  The May 2011 VA examiner opined that the Veteran's asthma is "at least likely as not secondary to Southwest Asia exposure."  

Therefore, resolving all reasonable doubt in the Veteran's favor service connection for asthma is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for asthma is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


